Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a plurality of antennas mounted on said substrate and configured to operate as an antenna array, each antenna having first and second radiating arms extending in a first direction and having a length in the first direction of lambda/2; and a plurality of photodiodes mounted on the substrate and a plurality of first conductors and a plurality of second conductors connecting the plurality of photodiodes to the plurality of antennas, each photodiode configured to generate an RF current to drive a corresponding dipole antenna to which the photodiode is connected, each photodiode having an anode electrically connected to the first radiating arm of a corresponding antenna with a corresponding first conductor, and a cathode electrically connected to the second radiating arm of the corresponding antenna with a corresponding second conductor, wherein an extending length of the first conductor as measured from a first connection point of the corresponding first conductor to the anode to a second connection point of the corresponding first conductor to the first radiating arm is less 

Regarding independent claim 19, patentability exists, at least in part, with the claimed features of a plurality of antennas mounted on said substrate and configured to operate as an antenna array, each antenna having first and second radiating arms extending in a first direction and having a length in the first direction of Lambda/2; and a plurality of photodiodes provided on the substrate, each photodiode configured to generate an RF signal to drive a corresponding antenna to which the photodiode is connected, each photodiode having an anode electrically connected to the first radiating arm of a corresponding antenna with a corresponding first electrical path comprising a corresponding first conductor, and a cathode electrically connected to the second radiating arm of the corresponding antenna with a corresponding second electrical path comprising a corresponding second conductor, wherein each first electrical path and each second electrical path does not include an RF amplifier, and wherein lambda is a length corresponding to the wavelength of 

Claims 3-11, 13-18, 21-25 depend from claim 1 and claims 20, 26-27 depend from claim 19 are included in the allowable subject matter.
Diaz et al. (US2006/0065856), Galluppi (US2012/0019426), and Wakatsuki et al. (US2014/0231627) are all cited as teaching some elements of the claimed invention including a substrate, a plurality of antennas, a plurality of photodiodes, as well as, a radiating arm therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.